Citation Nr: 1328302	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-13 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include mood disorder and 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to July 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2009 by the 
RO.

A review of the Veterans Benefits Management Systems and 
Virtual VA paperless claims processing system does not reveal 
any additional documents pertinent to the present appeal.

The Veteran provided testimony at hearing held at the RO 
before the undersigned Veterans Law Judge in February 2013.  
A transcript of the hearing has been associated with the 
record.

During the hearing, the Veteran's representative submitted 
written argument.  The RO has not considered this evidence; 
however, the Veteran has waived consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2012). 

The Board has recharacterized the issue of service 
connection for mood disorder and PTSD to the broader issue 
of service connection for an innocently acquired psychiatric 
condition, as is reflected on the title page of this 
document in light of the Court's holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (noting that a claim for a 
mental health disability includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).


The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Additional development of the claim of service connection 
for an acquired psychiatric disorder is necessary as the 
post-service medical records include conflicting opinions as 
to the nature and likely etiology of the claimed psychiatric 
disorder.

The December 2007 and January 2008 VA clinical records 
reflected a diagnosis of PTSD based on military sexual 
trauma.  

Although a VA psychiatric examination was provided in 
January 2008, it was deemed to be inadequate regarding the 
Veteran's claim of service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where 
VA provides the Veteran an examination in a service 
connection claim the examination must be adequate).  

Subsequently, in January 2009, a VA examiner opined that the 
Veteran did not meet the DSM-IV diagnostic criteria for 
PTSD.  He commented that he had reviewed the claims folder, 
and reasoned that the "underlying personality 
characteristics" were more likely than not the primary cause 
of difficulties the Veteran reported.   The Axis I diagnosis 
was that of mood disorder, NOS

Under these circumstances, another VA examination is 
necessary in order to afford every consideration to the 
Veteran.  Barr, 21 Vet. App. at 303; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), and Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2012) (a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim). 


The Veteran asserts that he experienced a sexual assault 
during his period of active service.  Indeed, U.S. Army 
Criminal Investigation Command (CID) records show that the 
Veteran was the victim of an assault during service.  

Lastly, the RO should sent the Veteran a notice letter 
specific to claims for PTSD based on personal assault, as 
required under 38 C.F.R. § 3.304(f)(5).  

Accordingly, the case is REMANDED to the RO for the 
following action:

1.  The RO should undertake all 
indicated action to comply with the 
notice requirements set forth in 38 
C.F.R. § 3.304(f)(5) for PTSD claims 
based on in-service personal assault.

2.  The RO then should have the Veteran 
scheduled for a VA examination in order 
to determine the nature and likely 
etiology of the claimed acquired 
psychiatric disorder.  The VA 
examiner(s) should acknowledge receipt 
and review of the claims folder.  

After conducting an examination of the 
Veteran and performing any clinically-
indicated diagnostic testing, the VA 
examiner should specifically opine as to 
whether it is at least as likely as not 
that the Veteran warrants a diagnosis of 
PTSD pursuant to the DSM IV criteria.  
The VA examiner should reconcile the 
conflicting opinions of record.

If the Veteran is diagnosed with PTSD, 
the VA examiner should opine as to the 
following:

a)  Is it at least as likely as not (50 
percent or greater) that PTSD is related 
to the documented stressor event or 
another incident of the Veteran's period 
of active service?

If a psychiatric disability other than 
PTSD is diagnosed, the examiner should 
also address the following questions:

b)  Is it at least as likely as not (50 
percent or greater) that a diagnosed 
psychiatric disability (other than PTSD) 
is related to any event or incident of 
the Veteran's period of active service?

The examiner should specifically address 
whether the confirmed incident of 
personal assault (as shown in a 
September 1987 CID report) is sufficient 
to support a diagnosis of PTSD.

The VA examiner should also comment on 
the December 2007 and January 2008 VA 
clinical diagnoses of PTSD.

A complete rationale must be provided 
for all opinions rendered.  

3.  After completing all indicated 
development, the RO should readjudicate 
the claim remaining on appeal in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
then the Veteran and his agent should be 
furnished a fully responsive 
Supplemental Statement of the Case 
(SSOC) and afforded a reasonable 
opportunity for response. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


